         Case 1:20-cv-03628-SAV Document 25                   Filed 05/13/21   Page 1 of 2




                UNITED STATES COURT OF INTERNATIONAL TRADE
              BEFORE: THE HON. STEPHEN ALEXANDER VADEN, JUDGE

                                                          )
                                                          )
 UNITED STATES OF AMERICA,
                                                          )
                                                          )
                        Plaintiff,
                                                          )     Court No. 20-03628
                                                          )
         v.
                                                          )
                                                          )
 AEGIS SECURITY INSURANCE COMPANY,
                                                          )
                                                          )
                        Defendant.
                                                          )




                             REQUEST FOR ORAL ARGUMENT


       Pursuant to Rule 7(c) and 77(c) of the Rules of the United States Court of International

Trade, Defendant, Aegis Security Insurance Company, herein moves this Court for oral argument

addressed to Defendant’s Motion For Judgment on the Pleadings (see e.g. ECF Nos. 10, 23) and

Plaintiff’s Cross Motion for Summary Judgment (see e.g. ECF Nos. 14, 20, 24).

       This action raises important issues concerning the application of the six-year statute of

limitations under 28 U.S.C. 2415(a) for action on a contract as it applies to the collection of duties

under a customs bond. The Defendant contends that the statute of limitations for collection of

duties under a customs bond accrues at the time the entries are liquidated and the duties are

assessed. The Plaintiff contends that the statute of limitations for collection of the duty accrues

under the bond at the time when the duties assessed on liquidation are billed by Customs. In this

case, the entries were liquidated by operation of law in 2006 but not billed by Plaintiff until 2014;

and Plaintiff commenced this action commenced fourteen years after liquidation in 2020.
         Case 1:20-cv-03628-SAV Document 25              Filed 05/13/21     Page 2 of 2




       On this date, the undersigned counsel consulted with Peter Mancuso, counsel for the

Plaintiff, who advised that he would not join in this motion but does not object to Aegis’s filing

this Request for Oral Argument.



Dated: May 13, 2021


       Respectfully submitted,

           /s/ T. Randolph Ferguson                  /s/ Jeffery M. Telep
           T. Randolph Ferguson                     Jeffery M. Telep
           Sandler, Travis & Rosenberg P.A.         King & Spalding LLP
           601 Montgomery Street                    1700 Pennsylvania Avenue NW
           Suite 1208                               Suite 200
           San Francisco, CA 94111                  Washington, D.C. 20006
           Tel.: 415-378-3374                       Tel.: 202-626-2390
           E-Mail: rferguson@strtrade.com           E-Mail: jtelep@kslaw.com
                  Attorneys for Defendant Aegis Security Insurance Company
